CLD-137                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1286
                                       ___________

                                  WILLIAM F. KAETZ,
                                                 Appellant

                                             v.

                           UNITED STATES OF AMERICA;
                                 WARDEN NEOCC
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-21-cv-01614)
                      District Judge: Honorable J. Nicholas Ranjan
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 28, 2022

                Before: AMBRO, SHWARTZ and BIBAS, Circuit Judges

                              (Opinion filed: May 11, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         William Kaetz appeals from an order dismissing a habeas petition that he filed

under 28 U.S.C. § 2241. We will affirm.

                                               I.

         Kaetz was charged with crimes relating to his threats to kill a federal judge. He

ultimately pleaded guilty to one count of publicizing restricted information (i.e., the

judge’s home address) in violation of 18 U.S.C. §§ 119(a)(1) and (a)(2).

         In Kaetz’s plea agreement, the parties stipulated to a sentence of (1) 16 months of

imprisonment, and (2) three years of supervised release, the first six months of which

would be served in home detention. (W.D. Pa. Crim. No. 2-21-cr-00211-NR-1, ECF No.

111-1 at 3-4.)1 During Kaetz’s plea colloquy and sentencing, the court also explained

that Kaetz’s six-month period of home detention was part of his supervised release and

was in addition to 16 months of imprisonment. (ECF No. 118 at 22, 49-50.) Consistent

with these terms, the court entered a judgment of sentence providing for separate terms of

(1) 16 months of imprisonment, and (2) three years of supervised release, including 180

days of home detention. (ECF No. 116 at 2-3, 5.)

         Kaetz later filed a § 2241 habeas petition challenging the execution of this

sentence. When he first submitted his petition, he was still in prison and sought

immediate release. He claimed that (1) his six-month period of home detention

constituted part of his 16-month prison sentence, thus leaving him with only a 10-month

prison sentence, and (2) he already had been imprisoned for 10 months. But on



1
    All citations to ECF herein are to Kaetz’s criminal proceeding.
                                               2
December 6, 2021, Kaetz was released from prison after serving his 16-month prison

term and began to serve the six-month period of home detention as part of his supervised

release. After that, he amended his claim to seek release from his period of home

detention on the ground that he already had served it as part of his 16 months in prison.

       A Magistrate Judge recommended dismissing Kaetz’s petition on the grounds that

it was moot to the extent that he sought release from prison and that it was otherwise not

cognizable under § 2241. The District Court adopted that recommendation and added

that Kaetz’s challenge lacked merit. Kaetz appeals.2

                                            II.

       We will affirm. Kaetz’s initial claim for release from prison became moot when

he was released, but his amended claim for release from home detention is not moot

because he is still serving that part of his sentence. See Burkey, 556 F.3d at 147-48.

Kaetz claims that his home detention is unlawful for several reasons, including that it

violates various provisions of the Sentencing Guidelines. For these claims to be

cognizable under § 2241 as challenges to the execution of his sentence, Kaetz would have

to claim that his home detention is “somehow inconsistent with a command or

recommendation in the sentencing judgment.” Cardona v. Bledsoe, 681 F.3d 533, 537

(3d Cir. 2012). As explained above, however, Kaetz’s period of home detention was

expressly imposed by his sentencing judgment. Thus, Kaetz’s claims would appear to be



2
 Kaetz does not require a certificate of appealability to appeal the denial of his § 2241
petition, and we have jurisdiction under 28 U.S.C. § 1291. See Burkey v. Marberry, 556
F.3d 142, 146 (3d Cir. 2009).
                                             3
addressed to the validity of that judgment, not its execution. To that extent, his claims

can be raised only under § 2255 as the Magistrate Judge explained. See Woodall v. Fed.

Bureau of Prisons, 432 F.3d 235, 241-42 (3d Cir. 2005).

       Nevertheless, Kaetz’s claim based on the Guidelines could be construed as a claim

that his home detention violates his sentence as that sentence is properly understood. To

that extent, this claim could be characterized as a challenge to the execution of his

sentence under § 2241.3 To the same extent, however, this claim lacks merit and that

issue does not present a substantial question.

       Kaetz claims that home detention constitutes imprisonment and that his continued

detention is unlawful because he already has served the 16 months in prison ordered by

the District Court. He relies on statements in the Guidelines that “[h]ome detention may

be imposed as a condition of supervised release, but only as a substitute for

imprisonment.” U.S.S.G. § 5D1.3(e)(2) (emphasis added); see also U.S.S.G. § 5F1.2

(same). From those statements, Kaetz concludes that his six-month period of home

detention is a “substitute” for six of the 16 months of imprisonment imposed by the

District Court. That conclusion does not follow. Kaetz assumes that these provisions

make home detention a substitute for imprisonment that the court imposed. The opposite

is true. Home detention is a substitute, not for imprisonment that the court imposed, but

for imprisonment that the court could have imposed but did not.



3
  We need not address whether Kaetz’s petition satisfies other requirements for § 2241
relief, including filing in the proper venue and naming the proper custodian.

                                             4
       Kaetz’s reliance on these provisions is otherwise misplaced. These provisions

advise courts on how to impose a sentence.4 They do not tell the Bureau of Prisons or

other authorities how to execute a sentence once imposed. Thus, these provisions do not

support Kaetz’s claim of error in the execution of his sentence. These provisions aside,

Kaetz cannot claim any error in the execution of that sentence according to its express

terms. If Kaetz wants relief from his term of supervised release, he can file an

appropriate motion in his criminal case as the Magistrate Judge advised. See 18 U.S.C. §

3583(e). We express no opinion on whether such relief might be warranted.

                                            III.

       For these reasons, we will affirm the judgment of the District Court.




4
  Thus, some courts have relied on these provisions in holding that courts may not impose
a combined term of imprisonment and home detention that exceeds the statutory
maximum sentence, see, e.g., United States v. Blinn, 490 F.3d 586, 587-88 (7th Cir.
2007) (collecting cases), or a sentencing cap in a plea agreement, see United States v.
T.M., 330 F.3d 1235, 1242-43 (9th Cir. 2003). No such circumstance is present here.
Kaetz’s combined term of 22 months in prison and home detention is within both the
five-year maximum sentence for the crime to which he pleaded guilty, see 18 U.S.C. §
119(a), and the Guidelines range of 21-27 months to which the parties stipulated at
sentencing (ECF No. 118 at 36). The plea agreement also expressly provides for that
combined 22-month term. Kaetz argues that he understood otherwise because his
counsel gave him bad advice. This argument goes to the validity of Kaetz’s sentence and
must be asserted under § 2255. But given the impending completion of Kaetz’s home
detention, we note that this argument lacks merit. Kaetz testified at his plea colloquy that
no one had made any sentencing guarantee or promise “[o]ther than what is in the plea
agreement[.]” (Id. at 17.) And Kaetz’s plea agreement expressly provides for separate
terms of 16 months in prison and six months of home detention, as both the parties and
the court made clear at the plea colloquy and sentencing. (ECF No. 118 at 16, 22, 39.)
Thus, “any possible error in plea counsel’s advice . . . was cured by the plea agreement
and at the plea colloquy.” United States v. Fazio, 795 F.3d 421, 428 (3d Cir. 2015).
                                             5